NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DANNY W. VEAL,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2011-3234
Petition for review of the Merit Systems Protection
Board in case no. SFO842110041-I-1.
ON MOTION
0 R D E R
Danny W. Vea1 moves for leave to proceed in forma
pauperis
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

VEAL V. OPM
UCT 1 3 2011
Date
oc: Danny W. Vea1
Jeanne E. Davidson, Esq.
s21
2
FOR THE COURT
/S/ J an Horba1y
J an Horbaly
C1erk
FlLED
s.s. count 0F APPEALs FoR
ms FEo£RAL clRcurr
OCT 13 2011
.1ANHDRBA|.Y
CLERK